DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit that stores a normal waveform parameter” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification states at para [0042] with reference to Fig. 5 that a difference (Pmax) between a maximum and a minimum value of the pressure waveform is comparted to predetermined threshold, which different from what is claimed, i.e., that both the maximum value and the minimum value are compared to a predetermined threshold range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-14 are directed to an automatic analysis device. However, the body of the claim does not disclose any means capable of performing analysis. Thus, it is unclear how a dispensing probe, pressure sensor, control and storage unit are capable of analysis. To overcome this rejection, the examiner recommends applicant include in the body of the claim a light source and spectroscopic detector, as disclosed in the specification.
In addition, it is not clear what a “normal waveform” is and what it means it means that the “dispensing probe normally end aspiration of the sample”.  In addition it is not clear which waveform parameter is actually meant: is amplitude, a maximum value, a minimum value, a period of time, etc.?   
Furthermore, it is not clear how the “parameter specifying a length along the flow path”, “first length along the flow path of the sample”, and “second length along the flow” path are related.  Does the “parameter specifying a length along the flow path” correspond to the determined “first length of the flow path”? This is confusing and indefinite.
Claim 9, line 5, recites “a period”.  Does this correspond to a period of time? Clarification is requested. 
The claims contain functional/process limitations, i.e., controller acquires, controller compares, etc. The examiner recommends applicant provide these steps following a recitation that the “controller is configured to” or “controller is programmed to” in order to provide patentable weight to the process steps.  For the purposes of examination, the examiner will give the steps performed by the controller full patentable weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al., (US 2015/0219680; hereinafter “Mimura”).
As to claim 8, Mimura teaches an automatic analysis device that analyzes a sample, the device comprising: 
a dispensing probe 24, 27 that aspirates or discharges the sample; 
a pressure sensor 108 that measures a pressure in the dispensing probe; 
a controller 13 that controls an operation of the dispensing probe; and 
a storage unit 12 that stores a normal waveform parameter (frequency parameter of the damped waveform) representing a waveform of the pressure measured by the pressure sensor after the dispensing probe normally ends aspiration of the sample (see para [0045] and [0054] et seq.), wherein 
the dispensing probe has a flow path filled with the sample, 
the controller acquires a measurement result of the pressure sensor after the dispensing probe ends aspiration of the sample, and specifies a measurement result parameter representing a waveform of the pressure based on the measurement result, 
the controller compares the normal waveform parameter and the measurement result parameter to calculate a parameter specifying a length along the flow path of the sample filling inside the dispensing probe (see para [0055] et seq.), 
the controller determines whether or not a first length along the flow path of the sample filling inside the dispensing probe is shorter than a second length along the flow path of the sample filling inside the dispensing probe when the sample is normally aspirated, and when the controller determines that the first length is shorter than the second length, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see claim 1 “a display unit which displays the presence/absence of the dispensation abnormality as a result of the judgment by the arithmetic processing unit which implies that a judgement signal is output).
Claims 8-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamezane et al., (US 2015/0362514; hereinafter “Tamezane”).
As to claim 8, Tamezane teaches an automatic analysis device that analyzes a sample, the device comprising: 
a dispensing probe 51 that aspirates or discharges the sample; 
a pressure sensor 54 that measures a pressure in the dispensing probe; 
a controller 90 that controls an operation of the dispensing probe; and 
a storage unit 93 that stores a normal waveform parameter representing a waveform of the pressure measured by the pressure sensor after the dispensing probe normally ends aspiration of the sample (see para [0059] et seq.), wherein 
the dispensing probe has a flow path filled with the sample (see Fig. 2), 
the controller acquires a measurement result of the pressure sensor after the dispensing probe ends aspiration of the sample, and specifies a measurement result parameter representing a waveform of the pressure based on the measurement result, 
the controller compares the normal waveform parameter and the measurement result parameter to calculate a parameter specifying a length along the flow path of the sample filling inside the dispensing probe (see para [0061] et seq.), 
the controller determines whether or not a first length along the flow path of the sample filling inside the dispensing probe is shorter than a second length along the flow path of the sample filling inside the dispensing probe when the sample is normally aspirated, and when the controller determines that the first length is shorter than the second length, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see para [0096] et seq.)

As to claim 9, Tamezane teaches wherein the dispensing probe includes a plunger that aspirates or discharges the sample by applying a pressure to the sample filling the flow path, during a period from when the flow path is filled with the sample to when the dispensing probe is pulled up from the sample, the controller moves the plunger in a direction in which the sample is discharged by a distance where the sample in the flow path is not completely discharged, and the controller acquires one or more maximum values and one or more minimum values of the pressure during a period from when the plunger is moved by the distance to when the dispensing probe is pulled up from the sample, when both the maximum value and the minimum value are in a predetermined threshold range, the controller determines that the dispensing probe normally aspirates the sample, and when at least either the maximum value or the minimum value is outside of the predetermined threshold range, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see para [0082] et seq.)
As to claim 10, Tamezane teaches the dispensing probe includes a plunger that aspirates or discharges the sample by applying a pressure to the flow path, the pressure sensor is arranged between a tip of the dispensing probe and the plunger, the controller acquires a first period of time from when the plunger stops an aspiration operation to when the pressure reaches a second maximum value as the measurement result parameter, and when the dispensing probe normally aspirates the sample, the controller acquires a second period of time from when the plunger stops an aspiration operation to when the pressure reaches a second maximum value as the normal waveform parameter, and when the first period of time is shorter than the second period of time, the controller outputs a signal representing that the dispensing probe does not normally aspirate the sample (see para [0059] et seq.)
As to claim 11, Tamezane teaches the dispensing probe has a second flow path that is filled with liquid other than the sample (system fluid 51b), the controller acquires a measurement result of the pressure sensor only for a period after a data acquisition start time, and the data acquisition start time is a time point at which a first elapsed time elapses after the dispensing probe ends aspiration of the sample, the first elapsed time being required for a vibration wave generated by the pressure to propagate a length of the second flow path (see para [0060] et seq.)
As to claim 12, Tamezane teaches the dispensing probe includes a plunger that aspirates or discharges the sample by applying a pressure to the flow path, the controller acquires a measurement result of the pressure sensor only for a period before a data acquisition end time, and the data acquisition end time is a time point at which a second elapsed time or an integer multiple of the second elapsed time elapses after the dispensing probe ends aspiration of the sample, the second elapsed time being required for a vibration wave generated by the pressure to reach a tip of the dispensing probe from the plunger, to reflect from the tip of the dispensing probe, and to reach the pressure sensor (see par [0060] et seq.)
As to claim 13, Tamezane teaches the storage unit stores a parameter describing a damped vibration as the normal waveform parameter, and when it is assumed that a waveform of the pressure is a damped vibration, the controller specifies a parameter describing the damped vibration as the measurement result parameter and executes the determination using the specified parameter (see para [0060] et seq.)
As to claim 14, Tamezane teaches the storage unit stores a period of a damped vibration as the normal waveform parameter, and when it is assumed that a waveform of the pressure is a damped vibration, the controller specifies a period of the damped vibration as the measurement result parameter and executes the determination based on whether or not a difference between the specified period and the period described by the normal waveform parameter is within a predetermined threshold (see para [0060] et seq.)
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimase et al., (US 2004/003479), which teaches a sample dispensing apparatus is realized which can detect a dispensing abnormality occurred during the sample dispensing operation regardless of the type and the extent of the abnormality. A pressure sensor is connected to a dispensing flow passage system, including a sample probe and a dispensing syringe, and a plurality of output values of the pressure sensor during the sample dispensing operation are taken in. A multi-item analysis (based on the Mahalanobis distance) is carried out by using, as items, the plurality of taken-in output values of the pressure sensor. Whether the dispensing is normally performed or not is determined by comparing an analysis result with a threshold. A highly reliable determination result is obtained in spite of variations of sensitivity of the pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798